DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Before addressing any additional remarks by Applicant, the Office is vacating the rejection grounds of claims 1-6 under anticipation and/or obviousness over the prior art.  There is no reasonable expectation that the process of Solis Herrera (US 2011/0244345) produced glucose as is required by claim 1.  The position of the Office that the specification as filed fails to enable the production of glucose is antithetical to the rejection of claim 1 as being anticipated by Solis Herrera as teaching the production of glucose.  However, these claims are not allowable as they are subject to rejection under 35 U.S.C. 101 and 112(a) set forth below.  
Applicant's arguments filed 24 March 2022 have been fully considered but they are not persuasive. Applicant has presented several arguments:
The specification provides an enabling disclosure of a method for synthesis of glucose directly from carbon dioxide using melanin because the glucose production is shown via a standard glucose oxidase assay.  
In response, the disclosure asserts that glucose is detected by the glucose oxidase assay, which involves exposing the samples to glucose oxidase to oxidize glucose producing gluconate and hydrogen peroxide and then detecting the level of hydrogen peroxide by reaction with 4-amino-antipyrene and phenol in the presence of peroxidase.  However, the disclosure overlooks the possibility that no hydrogen peroxide is produced by the glucose oxidase reaction, and instead the hydrogen peroxide being present in the sample produced directly by the reaction conditions.  Thus, the Office enters into the record the Felix et al reference, which shows that melanin exposed to water and light is capable of formation of hydrogen peroxide.  This reference buttresses the Office’s position that rather than detecting the production of glucose, the process as disclosed by Applicant detects the hydrogen peroxide formed by the melanin in water and exposed to light.  Additionally, the Office points to Lu et al as detailing to complex and multi-step process of photosynthesis that converts carbon dioxide to glucose through use of several different enzymes to perform significant alteration of the carbon dioxide to construct the glucose molecule.  Thus, the assertion by Applicant that melanin was capable of directly forming glucose from carbon dioxide in a single step would not have been viewed as credible by one of ordinary skill in the art at the time of filing.  
The rejection under 35 U.S.C. 101 as lacking patentable utility fails because the claimed invention does have a credible utility, the synthesis of glucose, and the Office has failed to meet the burden of making a prima facie showing that Applicant’s asserted specific and substantial utility is not credible.  
In response, the Office disagrees.  As supported by the additional evidence cited above, namely Felix et al, the Office disagrees that it has failed the burden of establishing a prima facie case that the asserted utility is not credible.  Felix et al show that melanin in the presence of water and air, which was exposed to light, was capable of generating hydrogen peroxide.  Thus, the assertion that the stand glucose oxidase assay confirms the presence of glucose fails to be found to be credible because of the expectation that the sample would contain hydrogen peroxide produced by the melanin.
With respect to claim 7, Applicant has argued that Solis fails to teach or suggest a melanin device consisting of melanin and a substrate, and that modification by the teachings of Honda would not have resulted in a melanin device in which the melanin is held within the substrate to prevent the melanin from being dispersed throughout the water. 
In response, the claim limitation “the melanin being held within the substrate to prevent the melanin from being dispersed throughout the water” relates to how the claimed structural elements function.  Per MPEP 2114, apparatus claims are limited by the claimed structural features and not by how the apparatus functions.  The combination of Solis Herrera with Honda provides a reason why one of ordinary skill in the art would have provided a substrate such as silica to be combined with the melanin prior to the introduction of the melanin to the reaction cell (container).  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 1 and 7, based upon the limited disclosure of the present application, and combined with the common general knowledge of the person skilled in the art, the presence of enzymes is typically required for forming complex organic molecules such as glucose. The disclosure of the present application with respect to the system and method is minimal and does not disclose a general principle that makes it credible that melanin by itself is capable of forming glucose from CO2.  Melanin itself is a compound which has no chirality.  It is completely unknown how a compound devoid of any chiral centers can lead selectively to the production of glucose (a complex sugar which possesses 5 separate chiral centers) from just O=C=O (a non-chiral compound), and no additional reagents other than water (a non-chiral compound). Producing enantiomeric organic compounds from non-chiral compounds photochemically requires photolysis with magnetism, use of circularly polarized light, or the presence of a chiral sensitizer, chiral host, use of zeolites or crystals, or a chiral auxiliary or chiral space group in the solid state [see US 9,023,182 B1 col. 5, lines 60-66 and Griesbeck et al, “Asymmetric Photochemistry and Photochirogenesis,” Angew. Chem. Int. Ed. 2002, 41, No. 17, pp. 3147 right col. para. 3]   See also Lu et al disclosing the multiple steps required to synthesize glucose from carbon dioxide.  

Based upon the disclosed method for testing glucose, a glucose oxidase assay has been
utilized, which subsequently aims to correlate the amount of glucose present with the amount of hydrogen peroxide. However, the test does not appear to discount that alternative possibility that the reaction mixture itself could have contained hydrogen peroxide and little or no glucose. The subsequent analysis would thereby have given a false positive as only hydrogen peroxide has in fact been detected, in this regard, the previous disclosure of Felix et al suggests that the presence of melanin and water in an enclosed container exposed to light produces hydrogen peroxide.  Accordingly, if the process or system does in fact produce glucose, it appears that the specific examples neglect to mention addition reagents, steps or features which are critically essential to provide the process that is claimed. 
Claims 2-6 are rejected as inheriting the lack of enablement of claim 1.
Claims 8-12 are rejected as inheriting the lack of enablement of claim 7. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  The claims are directed to the production of glucose. However, the examples themselves do not unambiguously identify the product as being obtained. It is also noted that glucose at no point is disclosed to have been isolated, separated or observed directly. A claim directed to a method "for producing glucose" would need to actually demonstrate the method is capable of producing what is claimed in a useful and substantial amount. I.e. for the method to be supported, the specification must enable glucose to be prepared and separated. The Examples do not actually identify or detect the presence of glucose. The presence of glucose is only inferred by measuring the amount of hydrogen peroxide.
However, the Applicant's previous work of US2011/0244345 already demonstrated that melanin can separate water and the products include hydrogen peroxide.  
Felix et al also show that it was known that melanin in the presence of water and exposure to light was capable of producing hydrogen peroxide, which would yield a false positive for detection of glucose in the standard glucose oxidase assay.  
Therefore, for the present application, the experimental assessment using glucose oxidase appears to give a false positive. The subsequent determination of the amount of hydrogen peroxide actually seems to provide no valid measurement of the amount or presence of glucose.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 7-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Solis Herrera (US 2011/0244345) in view of Honda et al (US 5,380,359).
Solis Herrera teaches (see abstract, paragraphs [0009], [0014]) a system comprising a reaction cell (a container), which was capable of holding a liquid such as water and carbon dioxide dissolved in the water, and a melanin device inside the reaction cell, wherein the melanin device included “melanins, melanin precursors or melanin derivatives, melanin variants, melanin analogues, natural or synthetic, pure or mixed with organic or inorganic compounds, metals, ions, drugs”.  Additionally, the system included a source of electromagnetic energy (light), wherein the electromagnetic energy had a wavelength of 200 nm to 900 nm.  
Thus, Solis Herrera fails to explicitly teach using silica, plastic or glass as the organic or inorganic compounds mixed with the melanin compounds.  
Honda is directed to a melanin containing delivery composition (See Honda title, abstract, melanin is provided on a carrier to be used in cosmetic delivery). Honda suggests embedding the melanin in an inert material form containing as aluminum, silicon, silica, or calcium (See claim 3, claim 4). Honda suggests embedding the material in the carrier via compression or adhesion (See Honda col. 6 lines 15-36, compression molding; and col. 2 lines 18-35 adsorption/adhesion is used). Honda explains that the use of melanin embedded in in a carrier of inert material such as containing aluminum, silicon, silica, or calcium results in a safe stable melanin composition that dissolves in an aqueous solution (See Honda see abstract, and col. 2 lines 9-11). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to modify the method and system of Solis-Herrera’345 by providing the melanin embedded by compression or adhesion in an inert carrier containing aluminum, silicon, silica, or calcium, as taught by Honda et al, in in order to provide a safe stable melanin composition that dissolves in aqueous solution.
Note that the claim language “the melanin being held within the substrate to prevent the melanin from being dispersed throughout the water” is held as an intended use of the claimed structure as it describes how the device functions rather than relating to any structural limitations.  See MPEP 2114.
Regarding claim 8, it is obvious to one of ordinary skill in the art to make a batch process continuous.  See In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963); MPEP 2144.04.V.E.  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided an inlet for continuous introduction of a reactant, such as carbon dioxide gas.
Regarding claim 9, Solis Herrera teaches (see paragraph [0045], “The little cell has been hermetically sealed”) a closed system. 
Regarding claim 10, Solis Herrera teaches (see paragraphs [0034] and [0039]) that the melanin is selected from synthetic melanin or natural melanin.  
Regarding claim 11, Solis Herrera teaches using pure melanin (paragraphs [0030], [0045]) where the Office is interpreting this as melanin being the sole photocatalyst.  
Regarding claim 12, as noted above, Honda et al teach using a substrate of silica, thereby teaching a mixture of melanin and silica.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HARRY D WILKINS III/Primary Examiner, Art Unit 1794